DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


3.	Claims 1-20 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 7-8, 13, and 15 of US Patent 10,848,624 B2 in view of Bennett (US 2015/0215254 A1), further in view of Spiegel (US 2011/0110507 A1), and further in view of Hogan (US 2002/0103899 A1). 

 	Claims 1, 8, and 15 of U.S. Patent No. 10,848,624 B2 recites ISB subsystem being configured to: selectively connect the first communication device to a selected correctional facility communication provider of the plurality of correctional facility communication providers for routing the communications between the first and second communication devices based on a type of communication and the data related to both the correctional facility and the plurality of correctional facility communication providers.  
 	The system of claim 1 differs from claim 1 of the instant application in that it fails to disclose transmit, to the correctional facility communication provider, a request to convert communication data of the communication between the first and the second communication devices to a desired data format; and receive, from the correctional facility communication provider, the converted communication data in the desired data format, wherein the converted communication data is converted to the desired data format from a different communication type by the correctional facility communication provider.  
 	In an analogous field of endeavor, Bennett teaches transmit, to the correctional facility communication provider, a request to convert communication data of the communication between the first and the second communication devices to a desired data format (see Bennett par. 34); and receive, from the correctional facility communication provider, the converted communication data in the desired data format, wherein the converted communication data is converted to the desired data format from a different communication type by the selected correctional facility communication provider (see Bennett par. 34). 
 	Therefore it would have been obvious to modify the system of claim 1 of U.S. Patent No. 10,848,624 B2 in order to enable a user to be able to access data in a preferable format.
 	The system of claim 1 differs from claim 1 of the instant application in that it fails to disclose that the correctional facility communication provider is a selected correctional facility communication provider.
 	 	In an analogous field of endeavor, Spiegel teaches a selected correctional facility communication provider (see Spiegel par. 49 and Fig. 1).
	 	Therefore it would have been obvious to modify the system of claim 1 of U.S. Patent No. 10,848,624 B2 in order to provide competitive selections in terms of price and quality for inmate communications to external contacts.
 	 	The system of claim 1 differs from claim 1 of the instant application in that it fails to disclose that the different communication type is a different communication standard.
 	 	In an analogous field of endeavor, Hogan teaches a different communication standard (Hogan par. 1240).
 	 	Therefore it would have been obvious to modify the system of claim 1 of U.S. Patent No. 10,848,624 B2 in order to provide flexibility and customization options available in providing services (Hogan par. 13) and to provide ability to offer popular, customized, value-added services (Hogan par. 22).

See for example the juxtaposition of claims from these two applications:
CLAIMS FOR INSTANT APPLICATION 17,383,697
CLAIMS FOR US Patent 10,848,624 B2
1. An inmate communication system for correctional facilities, comprising: a first communication device configured for audio, video, or text communications, wherein the first communication device is located at a correctional facility; a second communication device configured for audio, video, or text communications, wherein the second communication device is located external to the correctional facility; a plurality of correctional facility communication providers configured to route a communication between the first and the second communication devices by way of one or more service providers; and an intermediary service bureau (ISB) subsystem including a communications database that stores information related to the correctional facility and the plurality of correctional facility communication providers, the ISB being configured to selectively connect the first communication device to a selected correctional facility communication provider of the plurality of correctional facility communication providers for routing the communication between the first and the second communication devices based on the information related to the correctional facility and the plurality of correctional facility communication providers; transmit, to the selected correctional facility communication provider, a request to convert communication data of the communication between the first and the second communication devices to a desired data format; and receive, from the selected correctional facility communication provider, the converted communication data in the desired data format, wherein the converted communication data is converted to the desired data format from a different communication standard by the selected correctional facility communication provider.  

1. An inmate communication system for correctional facilities, comprising:
a first communication device configured for audio, video, or text communications, wherein the first communication device is located at a correctional facility;
a second communication device configured for audio, video, or text communications,
wherein the second communication device is located external to the correctional facility;
a plurality of correctional facility communication providers configured to route communications between the first communication device and the second communication device by way of one or more telecommunication service providers; and an intermediary service bureau (ISB) subsystem including a communications database that stores data related to both the correctional facility and the plurality of correctional facility communication providers and communication data including communication logs and copies of communications, the ISB subsystem being configured to: selectively connect the first communication device to a selected correctional facility communication provider of the plurality of correctional facility communication providers for routing the communications between the first and second communication devices based on a type of communication and the data related to both the correctional facility and the plurality of correctional facility communication providers; provide permissions to the selected correctional facility communication provider to retrieve the communication logs and the copies of communications corresponding to users of the first communication device and the second communication device from the communication database;
terminate the permissions for the selected correctional facility communication provider to retrieve the communication logs and the copies of communications upon receiving a signal from the selected correctional facility communication provider indicating that the communications between the first and second communication devices have ended; and
provide data regarding cost of services and past quality of services for the users of the first communication device and the second communication device to select a further correctional facility communication provider.

2. The inmate communication system of claim 1, wherein the communication data of the communication between the first and the second communication devices comprises data regarding communication logs and copies of the communication corresponding to users of the first and the second communication device from the selected correctional facility communication provider. 
3. The inmate communication system of claim 1, wherein the ISB subsystem is further configured to receive updated data including new communication logs and copies of communications corresponding to the users of the first communication device and the second communication device from the selected correctional facility communication provider.
  

3. The inmate communication system of claim 1, wherein the ISB subsystem is further configured to transmit, to the selected correctional facility communication provider, a request indicating a predetermined schedule for receiving the converted communication data in the desired data format from the selected correctional facility communication provider.
5. The inmate communication system of claim 3, wherein the ISB subsystem is further configured to transmit to the selected correctional facility communication provider a request indicating a predetermined schedule for receiving the updated data.

7. The inmate communication system of claim 1, wherein the information related to the correctional facility and the plurality of correctional facility communication providers comprises information on a contractual relationship between the correctional facility and the plurality of correctional facility communication providers.  

7. The inmate communication system of claim 1, wherein the data related to the correctional facility and the plurality of correctional facility communication providers is data regarding a contractual relationship between the correctional facility and the plurality of correctional facility communication providers.


8. An intermediary service bureau (ISB) system for correctional facilities, comprising: a data storage device; and a plurality of subsystems comprising at least one processor configured to: receive, from a first communication device located in a correctional facility, a first request to initiate a communication with a second communication device, wherein the second communication device is located external to the correctional facility; selectively connect the first communication device to a selected correctional facility communication provider of a plurality of correctional facility communication providers for routing the communication between the first and the second communication devices based on information related to the correctional facility and the plurality of correctional facility communication providers; transmit, to the selected correctional facility communication provider, a second request to convert communication data of the communication between the first and the second communication devices to a desired data format; and receive, from the selected correctional facility communication provider, the converted communication data in the desired data format, wherein the converted communication data is converted to the desired data format from a different communication standard by the selected correctional facility communication provider.  


8. An inmate communication system for correctional facilities, comprising:
a first communication device configured for audio, video, or text communications, wherein the first communication device is located at a correctional facility;
a second communication device configured for audio, video, or text communications, wherein the second communication device is located external to the correctional facility;
a first correctional facility communication provider configured to route communications between the first communication device and the second communication device by way of one or more telecommunication service providers;
a second correctional facility communication provider configured to route communications between the first communication device and the second communication device; and
an intermediary service bureau (ISB) subsystem configured to:
selectively connect the first communication device to a selected correctional facility communication provider comprising one of the first correctional facility communication provider or the second correctional facility communication provider for routing communications between the first communication and the second communication device based on a type of communication and data related to both the correctional facility and the plurality of correctional facility communication providers;
provide permissions to the selected correctional facility communication provider to retrieve communication logs and copies of communications corresponding to users of the first communication device and the second communication device;
terminate the permissions for the selected correctional facility communication provider to retrieve the communication logs and the copies of communications upon receiving a signal from the selected correctional facility communication provider indicating that the communications between the first and second communication devices have ended; and
provide data regarding cost of services and past quality of services for the users to select a further correctional facility communication provider.

13. The ISB system of claim 8, wherein the information related to the correctional facility and the plurality of correctional facility communication providers comprises information on a contractual relationship between the correctional facility and the plurality of correctional facility communication providers.  

7. The inmate communication system of claim 1, wherein the data related to the correctional facility and the plurality of correctional facility communication providers is data regarding a contractual relationship between the correctional facility and the plurality of correctional facility communication providers.

14. The ISB system of claim 8, wherein the communication data of the communication between the first and the second communication devices comprises data regarding a communication log and a copy of the communication corresponding to users of the first and the second communication device from the selected correctional facility communication provider. 
3. The inmate communication system of claim 1, wherein the ISB subsystem is further configured to receive updated data including new communication logs and copies of communications corresponding to the users of the first communication device and the second communication device from the selected correctional facility communication provider.

15. A method for routing inmate communications using an intermediary service bureau (ISB) system for correctional facilities, comprising: receiving, from a first communication device located in a correctional facility, a first request to initiate a communication with a second communication device, wherein the second communication device is located external to the correctional facility; selectively connecting, by at least one processor of the ISB system, the first communication device to a selected correctional facility communication provider of a plurality of correctional facility communication providers for routing the communication between the first and the second communication devices based on information related to the correctional facility and the plurality of correctional facility communication providers; transmitting, to the selected correctional facility communication provider, a second request to convert communication data of the communication between the first and the second communication devices to a desired data format; and receiving, from the selected correctional facility communication provider, the converted communication data in the desired data format, wherein the converted communication data is converted to the desired data format from a different communication standard by the selected correctional facility communication provider.  

15. An inmate communication system for correctional facilities, comprising:
a first communication device configured for audio, video, or text communications,
wherein the first communication device is located at a correctional facility;
a second communication device configured for audio, video, or text communications,
wherein the second communication device is located external to the correctional facility;
a plurality of correctional facility communication providers configured to route communications between the first communication device and the second communication device by way of one or more telecommunication service providers; and an intermediary service bureau (ISB) subsystem configured to:
selectively connect one of the first communication device and the second communication device to a selected correctional facility communication provider of the plurality of correctional facility communication providers for routing communications between the first communication device and the second communication device based on a type of communication and a received selection from the first communication device;
provide permissions to the selected correctional facility communication provider to retrieve communication logs and copies of communications corresponding to users of the first communication device and the second communication device; and
terminate the permissions for the selected correctional facility communication provider to retrieve the communication logs and the copies of communication logs and the copies of communications upon receiving a signal from the selected correctional facility communication provider indicating that the communications between the first and second communication devices have ended; and
provide data regarding cost of services and past quality of services for the users of the first communication device and the second communication device to select a further correctional facility communication provider.

16. The method of claim 15, further comprising: transmitting, to the selected correctional facility communication provider, a request indicating a predetermined schedule for receiving the converted communication data in the desired data format from the selected correctional facility communication provider.  

13. The inmate communication system of claim 11, wherein the ISB subsystem is further configured to transmit, to the first correctional facility communication provider or the second correctional facility communication provider, a request indicating a predetermined schedule for receiving the data
20. The method of claim 15, wherein the communication data of the communication between the first and the second communication devices comprises data regarding communication logs and copies of the communication corresponding to users of the first and the second communication device from the selected correctional facility communication provider.

3. The inmate communication system of claim 1, wherein the ISB subsystem is further configured to receive updated data including new communication logs and copies of communications corresponding to the users of the first communication device and the second communication device from the selected correctional facility communication provider.




4.	Claims 1-20 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, and 15 of US Patent 11,076,053 B2 in view of Bennett (US 2015/0215254 A1), further in view of Spiegel (US 2011/0110507 A1), and further in view of Hogan (US 2002/0103899 A1). 

 	 	Claims 1, 8, and 15 of U.S. Patent No. 11,076,053 B2 recites an intermediary service bureau (ISB) subsystem plurality of correctional facility communication providers configured to route communications between the first communication device and the second communication device by way of one or more service providers.
 	The system of claim 1 differs from claim 1 of the instant application in that it fails to disclose transmit, to the correctional facility communication provider, a request to convert communication data of the communication between the first and the second communication devices to a desired data format; and receive, from the correctional facility communication provider, the converted communication data in the desired data format, wherein the converted communication data is converted to the desired data format from a different communication type by the correctional facility communication provider.  
 	In an analogous field of endeavor, Bennett teaches transmit, to the correctional facility communication provider, a request to convert communication data of the communication between the first and the second communication devices to a desired data format (see Bennett par. 34); and receive, from the correctional facility communication provider, the converted communication data in the desired data format, wherein the converted communication data is converted to the desired data format from a different communication type by the correctional facility communication provider (see Bennett par. 34).  
	Therefore it would have been obvious to modify the system of claim 1 of U.S. Patent No. 11,076,053 B2 in order to enable a user to be able to access data in a preferable format.
 	 	The system of claim 1 differs from claim 1 of the instant application in that it fails to disclose that the correctional facility communication provider is a selected correctional facility communication provider.
 	 	In an analogous field of endeavor, Spiegel teaches a selected correctional facility communication provider (see Spiegel par. 49 and Fig. 1).
	 	Therefore it would have been obvious to modify the system of claim 1 of U.S. Patent No. 11,076,053 B2 in order to provide competitive selections in terms of price and quality for inmate communications to external contacts.
 	 	The system of claim 1 differs from claim 1 of the instant application in that it fails to disclose that the different communication type is a different communication standard.
 	 	In an analogous field of endeavor, Hogan teaches a different communication standard (Hogan par. 1240).
 	 	Therefore it would have been obvious to modify the system of claim 1 of U.S. Patent No. 11,076,053 B2 in order to provide flexibility and customization options available in providing services (Hogan par. 13) and to provide ability to offer popular, customized, value-added services (Hogan par. 22).

CLAIMS FOR INSTANT APPLICATION 17,383,697
CLAIMS FOR US Patent 11,076,053 B2
1. An inmate communication system for correctional facilities, comprising: a first communication device configured for audio, video, or text communications, wherein the first communication device is located at a correctional facility; a second communication device configured for audio, video, or text communications, wherein the second communication device is located external to the correctional facility; a plurality of correctional facility communication providers configured to route a communication between the first and the second communication devices by way of one or more service providers; and an intermediary service bureau (ISB) subsystem including a communications database that stores information related to the correctional facility and the plurality of correctional facility communication providers, the ISB being configured to selectively connect the first communication device to a selected correctional facility communication provider of the plurality of correctional facility communication providers for routing the communication between the first and the second communication devices based on the information related to the correctional facility and the plurality of correctional facility communication providers; transmit, to the selected correctional facility communication provider, a request to convert communication data of the communication between the first and the second communication devices to a desired data format; and receive, from the selected correctional facility communication provider, the converted communication data in the desired data format, wherein the converted communication data is converted to the desired data format from a different communication standard by the selected correctional facility communication provider.  

1. An inmate communication system for correctional facilities, comprising:
a first communication device configured for audio, video, or text communications, wherein the first communication device is associated with a first user and located at a correctional facility;
a second communication device configured for audio, video, or text communications, wherein the second communication device is associated with a second user and located external to the correctional facility;
a plurality of correctional facility communication providers configured to route communications between the first communication device and the second communication device by way of one or more service providers; and
an intermediary service bureau (ISB) subsystem including a database, the ISB being configured to: receive identity data of the first user from the first communication device;
register the first user for an account after verifying the identity data and storing the identity data in the database;
receive a request from the first communication device to initiate a first communication with the second communication device;
determine a selection of one of the plurality of correctional facility communication providers for routing the communications between the first and second communication devices, wherein the determination is based on at least one of a location of the correctional facility where the first communication device is located, a type of communication being initiated, or a selection received from the first user;
based on the determination, connect the first communication device to a selected correctional facility communication provider for routing the first communication between the first and second communication devices by way of the one or more service providers;
provide permissions to the selected correctional facility communication provider to retrieve communication logs and copies of communications between the first and second communication devices; and
terminate the permissions after the communications between the first and second communication devices have ended.
8. An intermediary service bureau (ISB) system for correctional facilities, comprising: a data storage device; and a plurality of subsystems comprising at least one processor configured to: receive, from a first communication device located in a correctional facility, a first request to initiate a communication with a second communication device, wherein the second communication device is located external to the correctional facility; selectively connect the first communication device to a selected correctional facility communication provider of a plurality of correctional facility communication providers for routing the communication between the first and the second communication devices based on information related to the correctional facility and the plurality of correctional facility communication providers; transmit, to the selected correctional facility communication provider, a second request to convert communication data of the communication between the first and the second communication devices to a desired data format; and receive, from the selected correctional facility communication provider, the converted communication data in the desired data format, wherein the converted communication data is converted to the desired data format from a different communication standard by the selected correctional facility communication provider.  


8. An intermediary service bureau (ISB) system for correctional facilities, comprising:
a data storage device; and
a plurality of subsystems comprising at least one processor configured to:
receive identity data of a first user from a first communication device located in a correctional facility;
register the first user for an account after verifying the identity data and storing the identity data in the data storage device;
receive a request from the first communication device to initiate a first communication with a second communication device, wherein the second communication device is associated with a second user and located external to the correctional facility;
determine a selection of one of a plurality of correctional facility communication providers for routing communications between the first and second communication devices by way of one or more service providers, wherein the determination is based on at least one of a location of the correctional facility where the first communication device is located, a type of communication being initiated, or a selection received from the first user;
based on the determination, connect the first communication device to a selected correctional facility communication provider for routing the first communication between the first and second communication devices by way of the one or more service providers;
provide permissions to the selected correctional facility communication provider to retrieve communication logs and copies of communications between the first and second communication devices; and
terminate the permissions after the communications between the first and second communication devices have ended.

15. A method for routing inmate communications using an intermediary service bureau (ISB) system for correctional facilities, comprising: receiving, from a first communication device located in a correctional facility, a first request to initiate a communication with a second communication device, wherein the second communication device is located external to the correctional facility; selectively connecting, by at least one processor of the ISB system, the first communication device to a selected correctional facility communication provider of a plurality of correctional facility communication providers for routing the communication between the first and the second communication devices based on information related to the correctional facility and the plurality of correctional facility communication providers; transmitting, to the selected correctional facility communication provider, a second request to convert communication data of the communication between the first and the second communication devices to a desired data format; and receiving, from the selected correctional facility communication provider, the converted communication data in the desired data format, wherein the converted communication data is converted to the desired data format from a different communication standard by the selected correctional facility communication provider.  

15. A method for routing inmate communications using an intermediary service bureau (ISB) system for correctional facilities, comprising:
receiving, by the ISB system, identity data of a first user from a first communication device located in a correctional facility;
registering the first user for an account with the ISB system after verifying the identity data and storing the identity data in a data storage device in the ISB system;
receiving a request from the first communication device to initiate a first communication with a second communication device, wherein the second communication device is associated with a second user and located external to the correctional facility;
determining, by at least one processor of the ISB system, a selection of one of a plurality of correctional facility communication providers for routing communications between the first and second communication devices by way of one or more service providers, wherein the determination is based on at least one of a location of the correctional facility where the first communication device is located, a type of communication being initiated, or a selection received from the first user;
based on the determination, connecting the first communication device to a selected correctional facility communication provider for routing the first communication between the first and second communication devices by way of the one or more service providers;
providing permissions to the selected correctional facility communication provider to retrieve communication logs and copies of communications between the first and second communication devices; and
terminating the permissions after the communications between the first and second communication devices have ended.




Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 1-5, 7-11, 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennett (US 2015/0215254 A1) in view of Spiegel (US 2011/0110507 A1), and further in view of Hogan (US 2002/0103899 A1).

 	Regarding claim 1, Bennett teaches an inmate communication system for correctional facilities ([0018], “An inmate communication system is configured to manage the sending and receiving of messages on a messaging service between an inmate incarcerated in a correctional institution and other inmates, or between the inmate and a contact located outside of the facility”; Fig. 1A), comprising: 
 	a first communication device (Fig. 1A, messaging terminal 105) configured for audio, video, or text communications ([0018], “Example messaging services include SMS and MMS”), wherein the first communication device is located at a correctional facility (Fig. 1A shows that the messaging terminal 105 is located in an inmate area which is inside a correctional facility); 
 	a second communication device (Fig. 1A, contact device 106) configured for audio, video, or text communications ([0037], “contact devices 106 are devices of contacts in communication with inmates of the institution 110 and are oftentimes mobile telephonic devices capable of receiving and transmitting (e.g., wirelessly) data such as messages"), wherein the second communication device is located external to the correctional facility (Fig. 1A shows that the contact device 106 is located external to the correctional facility (institution 110)); 
 	a number of correctional facility communication providers (Fig. 1A, provider 127) configured to route a communication between the first and the second communication devices by way of one or more service providers (Fig. 1A shows provider 127 routing communications between contact device 106 and messaging terminal 105; [0018], “a messaging service … between the inmate and a contact located outside of the facility”; [0032], “provider 127 may include servers, switches and other hardware and software for communicating over the networks 123, 129 with communication service providers "CSPs" (not shown) (~one or more service providers) and other entities”); and  
 	an intermediary service bureau (ISB) subsystem (Fig. 1A, agency service 115) including a communications database including a communications database ([0044], [0036], and [0103], Agency Service 115 including a database utilized for communication) that stores information related to the correctional facility ([0023], virtual numbers are related to the correctional facility of the inmates since the virtual (~provisioned) numbers are assigned for the correctional institution usage; [0036], [0044], and [0103], Agency Service 115 storing virtual numbers in a database) and the number of correctional facility communication providers ([0023], virtual numbers are provisioned with a provider (~facility communication provider) and is related to the provider), 
 	the ISB being configured to: connect the first communication device to a correctional facility communication provider of the number of correctional facility communication providers for routing the communication between the first and the second communication devices ([0025], “To deliver the message to the recipient, the agency service (~ISB) may transmit instructions to a provider for transmitting the message (e.g., to an outside contact) on a message service according to the sender/recipient message information or transmits the message to the messaging terminal for inmate access”; [0023] and [0025], routing of communications between inmates is performed utilizing their inmate numbers) 
 	based on the information related to the correctional facility ([0023], virtual/inmate numbers are related to the correctional institution of the inmates since the virtual/inmate (~provisioned) numbers are assigned for the correctional institution usage) and the number of correctional facility communication providers ([0023], virtual/inmate numbers are provisioned with a provider (~facility communication provider) and thus the virtual/inmate numbers are related to the provider); 
 	 	transmit, to the correctional facility communication provider, a request to convert communication data of the communication between the first and the second communication devices to a desired data format ([0034], “the agency service 115 (~ISB) may instruct the provider 127 (~correctional facility communication provider) to direct the call to a voicemail of the virtual number where an informational notice (e.g., as a voicemail greeting informing the user the audio may be monitored) may be played and an option provided for the caller to request a transcription service to transcribe their voicemail audio recording into text (~convert communication data of the communication between the first and the second communication devices to a desired data format)”); and 
 	 	receive, from the correctional facility communication provider, the converted communication data in the desired data format, wherein the converted communication data is converted to the desired data format from a different communication type by the correctional facility communication provider ([0034], “In turn, the provider 127 (~from correctional facility communication provider) can transmit (~receive) the recordings and transcripts (~converted communication data in the desired format) to the agency service 115 (~by the correctional facility communication provider) or other entity for processing”).  
	Bennett does not explicitly teach that the number of correctional facility communication provider is a plurality of correctional facility communication providers and the ISB being configured to: connect the first communication device to a correctional facility communication provider is the ISB being configured to: selectively connect the first communication device to a selected correctional facility communication provider; correctional facility communication provider is a selected correctional facility communication provider; and different communication type is a different communication standard.
	However, Spiegel teaches a plurality of correctional facility communication providers (Fig. 1, primes 130, 132, and 134 providing network connections); an ISB (Fig. 1, ISB (~account manager 140) being configured to: selectively connect ([0049], “account manager may use the inmate identifiers received at step 320 to identify PRIMEs and/or institutions associated with the inmate”) a first communication device (Fig. 1, 110) to a selected correctional facility communication provider (Fig. 1, prime 130 among plurality of primes 130, 132, and 134); and a selected correctional facility communication provider ([0049], “account manager may use the inmate identifiers received at step 320 to identify PRIMEs and/or institutions associated with the inmate”; Fig. 1, prime 130 among plurality of primes 130, 132, and 134).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spiegel with the teaching of Bennett in order to provide competitive selections in terms of price and quality for inmate communications to external contacts.
	The combination does not explicitly teach that the different communication type is a different communication standard.
	However, Hogan teaches a different communication standard ([1240], “customer gateway BA112A performs communications protocols and format conversions necessary to convert a standard IAM message to a message type that can be handled by CMP BA102”).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hogan with the teaching of Bennett as modified by Spiegel in order to provide flexibility and customization options available in providing services (Hogan [0013]) and to provide ability to offer popular, customized, value-added services (Hogan [0022]).

 	Regarding claim 2, Bennett in view of Spiegel, and further in view of Hogan teaches the inmate communication system of claim 1, wherein the communication data of the communication between the first and the second communication devices comprises data regarding communication logs and copies of the communication corresponding to users of the first and the second communication device from the correctional facility communication provider (Bennett [0027], “access the information about the message communications via the agency service … logs of past messages sent/received by an inmate, logs of past messages sent/received by a contact to inmates”).  
	The combination of Bennett and Hogan does not explicitly teach that the correctional facility communication provider is a selected correctional facility communication provider.
	However, Spiegel teaches a selected correctional facility communication provider ([0049], “account manager may use the inmate identifiers received at step 320 to identify PRIMEs and/or institutions associated with the inmate”; Fig. 1, prime 130 among plurality of primes 130, 132, and 134).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spiegel with the teaching of Bennett and Hogan in order to provide competitive selections in terms of price and quality for inmate communications to external contacts.

 	Regarding claim 3, Bennett in view of Spiegel, and further in view of Hogan teaches the inmate communication system of claim 1, wherein the ISB subsystem is further configured to transmit, to the correctional facility communication provider, a request indicating a predetermined schedule for receiving the converted communication data in the desired data format from the correctional facility communication provider (Bennett [0042], “agency service 115 may communicate to intermittently update collected data and records at defined intervals or in response to notifications to download data”; [0034], “In turn, the provider 127 (~from correctional facility communication provider) can transmit (~receive) the recordings and transcripts (~converted communication data in the desired format) to the agency service 115 (~by the correctional facility communication provider) or other entity for processing”).  
	The combination of Bennett and Hogan does not explicitly teach that the correctional facility communication provider is a selected correctional facility communication provider.
	However, Spiegel further teaches a selected correctional facility communication provider ([0049], “account manager may use the inmate identifiers received at step 320 to identify PRIMEs and/or institutions associated with the inmate”; Fig. 1, prime 130 among plurality of primes 130, 132, and 134).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spiegel with the teaching of Bennett as modified by Hogan in order to provide competitive selections in terms of price and quality for inmate communications to external contacts.

 	Regarding claim 4, Bennett in view of Spiegel, and further in view of Hogan teaches the inmate communication system of claim 3, wherein the predetermined schedule comprises various dates and times at which bandwidth is available for routing data in the inmate communication system (Bennett [0098], “In some embodiments, the agency service 115 includes a monitoring module 345 provided to monitoring devices for accessing the monitoring interface 340. Hence, the monitoring module 345 provides a means for monitoring devices to access the data. The monitoring module may include a log in for authenticating the user with the agency service 115 and to limit access based on user privileges. The monitoring module 340 may be provided to authorized monitoring devices 107 and executed on the monitoring device to present the same or similar information described with reference to the monitoring interface 340”; [0047], “monitoring devices (e.g., 107A, 107B within the institution 110) may configure access controls at the messaging terminal 105 to enable/disable access to the terminal for all inmates or specific inmates, set a permitted duration of one-time use, set a permitted duration of use over a time period such as a day, etc.”; [0097], “set access controls such as block/allow MMS, inmate session time parameters, etc.)”; [0093], “track and monitor of information such as time of message”, wherein the time of message would include date and time).  

 	Regarding claim 5, Bennett in view of Spiegel, and further in view of Hogan teaches the inmate communication system of claim 3, wherein the ISB subsystem is further configured to receive the converted communication data in the desired data format in a plurality of data segments according to the predetermined schedule (Bennett [0034], “In turn, the provider 127 (~from correctional facility communication provider) can transmit (~receive) the recordings and transcripts (~converted communication data in the desired format) to the agency service 115 (~by the ISB subsystem) or other entity for processing”; [0042], “agency service 115 (~ISB subsystem) may communicate to intermittently update collected data and records at defined intervals (~according to the predetermined schedule) or in response to notifications to download data”).  

 	Regarding claim 7, Bennett in view of Spiegel, and further in view of Hogan teaches the inmate communication system of claim 1, wherein the information related to the correctional facility and the correctional facility communication provider comprises information on a contractual relationship between the correctional facility and the correctional facility communication provider (Bennett [0032], “provider 127 buys or leases numbers for use on the provider network 129 from multiple CSPs. The provider 127, in turn, manages numbers provisioned for use by the agency service 115 and the communications associated with the numbers. In one embodiment, the provider 127 allows the agency service 115 to provision one or more of the numbers as virtual numbers over the network 123”; [0036], “provisioning virtual numbers in response to inmate registration requests, configuration of the virtual numbers as inmate numbers to support inmate messaging, exchanging data over the network 123, and storing data in support of one or more institutions 110”).  
 	The combination of Bennett and Hogan does not explicitly teach that the correctional facility communication provider is a plurality of correctional facility communication providers.
	However, Spiegel further teaches a plurality of correctional facility communication providers providing network connections (Fig. 1, primes 130, 132, and 134 providing network connections).
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spiegel with the teaching of Bennett as modified by Hogan and Spiegel in order to properly select a provider connected to a type of network accommodating a particular type of a mobile device.

 	Regarding claim 8, Bennett teaches an intermediary service bureau (ISB) system for correctional facilities ([0018], “An inmate communication system is configured to manage the sending and receiving of messages on a messaging service between an inmate incarcerated in a correctional institution and other inmates, or between the inmate and a contact located outside of the facility”; Fig. 1A), comprising: 
 	a data storage device ([0036], [0044], and [0103], Agency Service 115 comprising a database); and 
 	a plurality of subsystems comprising at least one processor configured to ([0098],” the agency service 115 includes a monitoring module 345 provided to monitoring devices for accessing the monitoring interface 340”; [0099], “processor (or controller) to implement the disclosed system for on-demand 
real-time network monitoring and subscriber identification”): 
 	receive, from a first communication device  (Fig. 1A, messaging terminal 105) located in a correctional facility (Fig. 1A shows that the messaging terminal 105 is located in an inmate area which is inside a correctional facility), a first request to initiate a communication with a second communication device ([0021], “the inmate may interact with the messaging terminal (~first communication device) to compose a message to a contact, such as an individual outside of the correctional institution (~user of a second communication device) or another inmate registered with the messaging service, by entering a transmitting number for the contact”; [0025], “Messages received at the agency service include the contents (e.g., text) of the message and sender/recipient message information indicating the inmate number and the transmitting number for the contact”), 
 	wherein the second communication device is located external to the correctional facility (Fig. 1A shows that the contact device 106 is located external to the correctional facility (institution 110)); 
 	connect the first communication device to a correctional facility communication provider of a number of correctional facility communication providers for routing the communication between the first and the second communication devices ([0025], “To deliver the message to the recipient, the agency service (~ISB) may transmit instructions to a provider for transmitting the message (e.g., to an outside contact) on a message service according to the sender/recipient message information or transmits the message to the messaging terminal for inmate access”; [0023] and [0025], routing of communications between inmates is performed utilizing their inmate numbers) 
 	based on information related to the correctional facility  ([0023], virtual/inmate numbers are related to the correctional institution of the inmates since the virtual/inmate (~provisioned) numbers are assigned for the correctional institution usage) and the number of correctional facility communication providers ([0023], virtual/inmate numbers are provisioned with a provider (~facility communication provider) and thus the virtual/inmate numbers are related to the provider); 
 	transmit, to the correctional facility communication provider, a second request to convert communication data of the communication between the first and the second communication devices to a desired data format ([0034], “the agency service 115 (~ISB) may instruct the provider 127 (~correctional facility communication provider) to direct the call to a voicemail of the virtual number where an informational notice (e.g., as a voicemail greeting informing the user the audio may be monitored) may be played and an option provided for the caller to request a transcription service to transcribe their voicemail audio recording into text (~convert communication data of the communication between the first and the second communication devices to a desired data format)”); and 
 	receive, from the correctional facility communication provider, the converted communication data in the desired data format, wherein the converted communication data is converted to the desired data format from a different communication type by the correctional facility communication provider ([0034], “In turn, the provider 127 (~from correctional facility communication provider) can transmit (~receive) the recordings and transcripts (~converted communication data in the desired format) to the agency service 115 (~by the correctional facility communication provider) or other entity for processing”).  
 	Bennett does not explicitly teach that connect the first communication device to a correctional facility communication provider is selectively connect the first communication device to a selected correctional facility communication provider; the number of correctional facility communication providers is a plurality of correctional facility communication providers; and the correctional facility communication provider is a selected correctional facility communication provider.
	However, Spiegel teaches selectively connect ([0049], “account manager may use the inmate identifiers received at step 320 to identify PRIMEs and/or institutions associated with the inmate”) a first communication device (Fig. 1, 110) to a selected correctional facility communication provider (Fig. 1, prime 130 among plurality of primes 130, 132, and 134); a plurality of correctional facility communication providers (Fig. 1, primes 130, 132, and 134 providing network connections); a selected correctional facility communication provider ([0049], “account manager may use the inmate identifiers received at step 320 to identify PRIMEs and/or institutions associated with the inmate”; Fig. 1, prime 130 among plurality of primes 130, 132, and 134).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spiegel with the teaching of Bennett in order to provide competitive selections in terms of price and quality for inmate communications to external contacts.
	The combination does not explicitly teach that the different communication type is a different communication standard.
	However, Hogan teaches a different communication standard ([1240], “customer gateway BA112A performs communications protocols and format conversions necessary to convert a standard IAM message to a message type that can be handled by CMP BA102”).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hogan with the teaching of Bennett as modified by Spiegel in order to provide flexibility and customization options available in providing services (Hogan [0013]) and to provide ability to offer popular, customized, value-added services (Hogan [0022]).

 	Regarding claim 9, Bennett in view of Spiegel, and further in view of Hogan teaches the ISB system of claim 8, wherein the at least one processor is further configured to transmit, to the correctional facility communication provider, a request indicating a predetermined schedule for receiving the converted communication data in the desired data format from the correctional facility communication provider (Bennett [0042], “agency service 115 may communicate to intermittently update collected data and records at defined intervals or in response to notifications to download data”).  
 	The combination of Bennett and Hogan does not explicitly teach that the correctional facility communication provider is a selected correctional facility communication provider.
	However, Spiegel further teaches a selected correctional facility communication provider ([0049], “account manager may use the inmate identifiers received at step 320 to identify PRIMEs and/or institutions associated with the inmate”; Fig. 1, prime 130 among plurality of primes 130, 132, and 134).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spiegel with the teaching of Bennett as modified by Hogan in order to provide competitive selections in terms of price and quality for inmate communications to external contacts.

 	Regarding claim 10, Bennett in view of Spiegel, and further in view of Hogan teaches the ISB system of claim 9, 
 	wherein the predetermined schedule comprises various dates and times at which bandwidth is available for routing data in the inmate communication system (Bennett [0098], “In some embodiments, the agency service 115 includes a monitoring module 345 provided to monitoring devices for accessing the monitoring interface 340. Hence, the monitoring module 345 provides a means for monitoring devices to access the data. The monitoring module may include a log in for authenticating the user with the agency service 115 and to limit access based on user privileges. The monitoring module 340 may be provided to authorized monitoring devices 107 and executed on the monitoring device to present the same or similar information described with reference to the monitoring interface 340”; [0047], “monitoring devices (e.g., 107A, 107B within the institution 110) may configure access controls at the messaging terminal 105 to enable/disable access to the terminal for all inmates or specific inmates, set a permitted duration of one-time use, set a permitted duration of use over a time period such as a day, etc.”; [0097], “set access controls such as block/allow 
MMS, inmate session time parameters, etc.)”; [0093], “track and monitor of 
information such as time of message”, wherein the time of message would include date and time).  
  
 	Regarding claim 11, Bennett in view of Spiegel, and further in view of Hogan teaches the ISB system of claim 9, 
 	wherein the at least one processor is further configured to receive the converted communication data in the desired data format in a plurality of data segments according to the predetermined schedule (Bennett [0034], “In turn, the provider 127 (~from correctional facility communication provider) can transmit (~receive) the recordings and transcripts (~converted communication data in the desired format) to the agency service 115 (~by the ISB subsystem) or other entity for processing”; [0042], “agency service 115 (~ISB subsystem) may communicate to intermittently update collected data and records at defined intervals (~according to the predetermined schedule) or in response to notifications to download data”).  

 	Regarding claim 13, Bennett in view of Spiegel, and further in view of Hogan teaches the ISB system of claim 8, 
 	wherein the information related to the correctional facility and the correctional facility communication providers comprises information on a contractual relationship between the correctional facility and the correctional facility communication provider (Bennett [0032], “provider 127 buys or leases numbers for use on the provider network 129 from multiple CSPs. The provider 127, in turn, manages numbers provisioned for use by the agency service 115 and the communications associated with the numbers. In one embodiment, the provider 127 allows the agency service 115 to provision one or more of the numbers as virtual numbers over the network 123”; [0036], “provisioning virtual numbers in response to inmate registration requests, configuration of the virtual numbers as inmate numbers to support inmate messaging, exchanging data over the network 123, and storing data in support of one or more institutions 110”).  
	The combination of Bennett and Hogan does not explicitly teach that the correctional facility communication provider is a plurality of correctional facility communication providers.
	However, Spiegel further teaches a plurality of correctional facility communication providers providing network connections (Fig. 1, primes 130, 132, and 134 providing network connections).
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spiegel with the teaching of Bennett as modified by Spiegel and Hogan in order to properly select a provider connected to a type of network accommodating a particular type of a mobile device.

 	Regarding claim 14, Bennett in view of Spiegel, and further in view of Hogan teaches the ISB system of claim 8, 
		wherein the communication data of the communication between the first and the second communication devices comprises data regarding a communication log and a copy of the communication corresponding to users of the first and the second communication device from the correctional facility communication provider (Bennett [0027], “access the information about the message communications via the agency service … logs of past messages sent/received by an inmate, logs of past messages sent/received by a contact to inmates”).  
 	 	The combination of Bennett and Hogan does not explicitly teach that the correctional facility communication provider is a selected correctional facility communication provider.
		However, Spiegel further teaches a selected correctional facility communication provider (Fig. 1, prime 130 among plurality of primes 130, 132, and 134).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spiegel with the teaching of Bennett as modified by Spiegel and Hogan in order to provide competitive selections in terms of price and quality for inmate communications to external contacts.

 	Regarding claim 15, Bennett teaches a method for routing inmate communications using an intermediary service bureau (ISB) system for correctional facilities ([0018], “An inmate communication system is configured to manage the sending and receiving of messages on a messaging service between an inmate incarcerated in a correctional institution and other inmates, or between the inmate and a contact located outside of the facility”; Fig. 1A), comprising: 
 	receiving, from a first communication device (Fig. 1A, messaging terminal 105) located in a correctional facility (Fig. 1A shows that the messaging terminal 105 is located in an inmate area which is inside a correctional facility), a first request to initiate a communication with a second communication device ([0021], “the inmate may interact with the messaging terminal (~first communication device) to compose a message to a contact, such as an individual outside of the correctional institution (~user of a second communication device) or another inmate registered with the messaging service, by entering a transmitting number for the contact”; [0025], “Messages received at the agency service include the contents (e.g., text) of the message and sender/recipient message information indicating the inmate number and the transmitting number for the contact”), 
 	wherein the second communication device is located external to the correctional facility (Fig. 1A shows that the contact device 106 is located external to the correctional facility (institution 110)); 
 	connecting, by at least one processor of the ISB system, the first communication device to a correctional facility communication provider of a number of correctional facility communication providers for routing the communication between the first and the second communication devices ([0025], “To deliver the message to the recipient, the agency service (~ISB) may transmit instructions to a provider for transmitting the message (e.g., to an outside contact) on a message service according to the sender/recipient message information or transmits the message to the messaging terminal for inmate access”; [0023] and [0025], routing of communications between inmates is performed utilizing their inmate numbers)  
 	based on information related to the correctional facility ([0023], virtual/inmate numbers are related to the correctional institution of the inmates since the virtual/inmate (~provisioned) numbers are assigned for the correctional institution usage) and the number of correctional facility communication provider ([0023], virtual/inmate numbers are provisioned with a provider (~facility communication provider) and thus the virtual/inmate numbers are related to the provider); 
 	transmitting, to the correctional facility communication provider, a second request to convert communication data of the communication between the first and the second communication devices to a desired data format ([0034], “the agency service 115 (~ISB) may instruct the provider 127 (~correctional facility communication provider) to direct the call to a voicemail of the virtual number where an informational notice (e.g., as a voicemail greeting informing the user the audio may be monitored) may be played and an option provided for the caller to request a transcription service to transcribe their voicemail audio recording into text (~convert communication data of the communication between the first and the second communication devices to a desired data format)”); and 
 	receiving, from the correctional facility communication provider, the converted communication data in the desired data format, wherein the converted communication data is converted to the desired data format from a different communication type by the correctional facility communication provider ([0034], “In turn, the provider 127 (~from correctional facility communication provider) can transmit (~receive) the recordings and transcripts (~converted communication data in the desired format) to the agency service 115 (~by the correctional facility communication provider) or other entity for processing”). 
 	Bennett does not explicitly teach that connecting, by at least one processor of the ISB system, the first communication device to a correctional facility communication provider is selectively connecting, by at least one processor of the ISB system, the first communication device to a selected correctional facility communication provider; the correctional facility communication provider is a selected correctional facility communication provider; and the number of correctional facility communication providers is a plurality of correctional facility communication providers.
	However, Spiegel teaches connecting, by at least one processor of the ISB system ([0049], “account manager may use the inmate identifiers received at step 320 to identify PRIMEs and/or institutions associated with the inmate”), a first communication device (Fig. 1, 110) to a selected correctional facility communication provider (Fig. 1, prime 130 among plurality of primes 130, 132, and 134); a selected correctional facility communication provider ([0049], “account manager may use the inmate identifiers received at step 320 to identify PRIMEs and/or institutions associated with the inmate”; Fig. 1, prime 130 among plurality of primes 130, 132, and 134); and a plurality of correctional facility communication providers (Fig. 1, primes 130, 132, and 134 providing network connections).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spiegel with the teaching of Bennett in order to provide competitive selections in terms of price and quality for inmate communications to external contacts.
	The combination does not explicitly teach that the different communication type is a different communication standard.
	However, Hogan teaches a different communication standard ([1240], “customer gateway BA112A performs communications protocols and format conversions necessary to convert a standard IAM message to a message type that can be handled by CMP BA102”).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hogan with the teaching of Bennett as modified by Spiegel and Hogan in order to provide flexibility and customization options available in providing services (Hogan [0013]) and to provide ability to offer popular, customized, value-added services (Hogan [0022]).

 	Regarding claim 16, Bennett in view of Spiegel, and further in view of Hogan teaches the method of claim 15, further comprising: 
 	transmitting, to the correctional facility communication provider, a request indicating a predetermined schedule for receiving the converted communication data in the desired data format from the correctional facility communication provider (Bennett [0042], “agency service 115 may communicate to intermittently update collected data and records at defined intervals or in response to notifications to download data”; [0034], “In turn, the provider 127 (~from correctional facility communication provider) can transmit (~receive) the recordings and transcripts (~converted communication data in the desired format) to the agency service 115 (~by the correctional facility communication provider) or other entity for processing”).
 	 	The combination of Bennett and Hogan does not explicitly teach that the correctional facility communication provider is a selected correctional facility communication provider.
	 	However, Spiegel further teaches a selected correctional facility communication provider (Fig. 1, prime 130 among plurality of primes 130, 132, and 134).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spiegel with the teaching of Bennett as modified by Spiegel in order to provide competitive selections in terms of price and quality for inmate communications to external contacts.
  
 	Regarding claim 17, Bennett in view of Spiegel, and further in view of Hogan teaches the method of claim 16, 
 	wherein the predetermined schedule comprises various dates and times at which bandwidth is available for routing data in the inmate communication system (Bennett [0098], “In some embodiments, the agency service 115 includes a monitoring module 345 provided to monitoring devices for accessing the monitoring interface 340. Hence, the monitoring module 345 provides a means for monitoring devices to access the data. The monitoring module may include a log in for authenticating the user with the agency service 115 and to limit access based on user privileges. The monitoring module 340 may be provided to authorized monitoring devices 107 and executed on the monitoring device to present the same or similar information described with reference to the monitoring interface 340”; [0047], “monitoring devices (e.g., 107A, 107B within the institution 110) may configure access controls at the messaging terminal 105 to enable/disable access to the terminal for all inmates or specific inmates, set a permitted duration of one-time use, set a permitted duration of use over a time period such as a day, etc.”; [0097], “set access controls such as block/allow 
MMS, inmate session time parameters, etc.)”; [0093], “track and monitor of 
information such as time of message”, wherein the time of message would include date and time).  

 	Regarding claim 18, Bennett in view of Spiegel, and further in view of Hogan teaches the method of claim 16, 
 	wherein the receiving the converted communication data comprises receiving the converted communication data in the desired data format in a plurality of data segments according to the predetermined schedule (Bennett [0034], “In turn, the provider 127 (~from correctional facility communication provider) can transmit (~receive) the recordings and transcripts (~converted communication data in the desired format) to the agency service 115 (~by the ISB subsystem) or other entity for processing”; [0042], “agency service 115 (~ISB subsystem) may communicate to intermittently update collected data and records at defined intervals (~according to the predetermined schedule) or in response to notifications to download data”).  

 	Regarding claim 19, Bennett in view of Spiegel, and further in view of Hogan teaches the method of claim 15, further comprising: 
 	performing, by the at least one processor of the ISB system (Bennett [0099], “processor (or controller) to implement the disclosed system for on-demand real-time network monitoring and subscriber identification”), a check to verify that the correctional facility communication provider is to access the communication data related to users of the first and the second communication devices (Bennett [0105], “In turn, the agency service 115 queries 520 the provider 127 for available virtual numbers matching the request. The provider 127 returns 530 available virtual numbers from which the agency service 115 claims 540 a virtual number for the inmate. In some embodiments, the agency service 115 queries 520 the provider 127 with an existing number of the inmate. In turn, the provider 127 may return 530 the existing number if it has been successfully leased to the agency service 115 (and thus is claimed) for use by the inmate as an inmate number on the messaging system”; [0098],” the agency service 115 includes a monitoring module 345 provided to monitoring devices for accessing the monitoring interface 340”). 
  	The combination of Bennett and Spiegel does not explicitly teach that the correctional facility communication provider is a selected correctional facility communication provider.
	 	However, Spiegel further teaches a selected correctional facility communication provider (Fig. 1, prime 130 among plurality of primes 130, 132, and 134).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spiegel with the teaching of Bennett as modified by Spiegel and Hogan in order to provide competitive selections in terms of price and quality for inmate communications to external contacts.
	 	The combination does not explicitly teach that the check is a security check and to access is authorized to access.
However, Coutts teaches a security check to verify authorization to access (col. 10 lines 26-29, “The handler 40 then submits the monitor agent 50a to a security check (step 182) to ensure that the monitor agent 50a is authorized to access data in the service element monitor 48 in that ATM 16a”).  
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Coutts with the teaching of Bennett as modified by Spiegel and Hogan in order to make sure private and sensitive information is handled by a proper agent.

 	Regarding claim 20, Bennett in view of Spiegel, and further in view of Hogan teaches the method of claim 15, wherein communication data of a communication between a first and a second communication devices comprises data regarding communication logs and copies of the communication corresponding to users of the first and the second communication device from the correctional facility communication provider (Bennett [0027], “access the information about the message communications via the agency service … logs of past messages sent/received by an inmate, logs of past messages sent/received by a contact to inmates”).
	The combination of Bennett and Hogan does not explicitly teach that the correctional facility communication provider is a selected correctional facility communication provider.
	However, Spiegel further teaches a selected correctional facility communication provider (Fig. 1, prime 130 among plurality of primes 130, 132, and 134).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spiegel with the teaching of Bennett as modified by Hogan in order to provide competitive selections in terms of price and quality for inmate communications to external contacts.

7.	Claims 6 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennett (US 2015/0215254 A1) in view of Spiegel (US 2011/0110507 A1), further in view of Hogan (US 2002/0103899 A1), and further in view of Coutts (US 7,545,816 B1).

	 	Regarding claim 6, Bennett in view of Spiegel, and further in view of Hogan teaches the inmate communication system of claim 1, wherein an ISB subsystem is further configured to perform a check to verify that a correctional facility communication provider is to access the communication data related to users of the first and the second communication devices (Bennett [0105], “In turn, the agency service 115 queries 520 the provider 127 for available virtual numbers matching the request. The provider 127 returns 530 available virtual numbers from which the agency service 115 claims 540 a virtual number for the inmate. In some embodiments, the agency service 115 queries 520 the provider 127 with an existing number of the inmate. In turn, the provider 127 may return 530 the existing number if it has been successfully leased to the agency service 115 (and thus is claimed) for use by the inmate as an inmate number on the messaging system”).
	 	The combination of Bennett and Hogan does not explicitly teach that the correctional facility communication provider is a selected correctional facility communication provider.
	 	However, Spiegel further teaches a selected correctional facility communication provider (Fig. 1, prime 130 among plurality of primes 130, 132, and 134).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spiegel with the teaching of Bennett as modified by Hogan in order to provide competitive selections in terms of price and quality for inmate communications to external contacts.
	 	The combination does not explicitly teach that the check is a security check and to access is authorized to access.
However, Coutts teaches a security check to verify authorization to access (col. 10 lines 26-29, “The handler 40 then submits the monitor agent 50a to a security check (step 182) to ensure that the monitor agent 50a is authorized to access data in the service element monitor 48 in that ATM 16a”).  
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Coutts with the teaching of Bennett as modified by Spiegel and Hogan in order to make sure private and sensitive information is handled by a proper agent.

	Regarding claim 12, Bennett in view of Spiegel, and further in view of Hogan teaches the ISB system of claim 8, 
 	wherein the at least one processor is further configured to perform a check to verify that the correctional facility communication provider is to access the communication data related to users of the first and the second communication devices (Bennett [0105], “In turn, the agency service 115 queries 520 the provider 127 for available virtual numbers matching the request. The provider 127 returns 530 available virtual numbers from which the agency service 115 claims 540 a virtual number for the inmate. In some embodiments, the agency service 115 queries 520 the provider 127 with an existing number of the inmate. In turn, the provider 127 may return 530 the existing number if it has been successfully leased to the agency service 115 (and thus is claimed) for use by the inmate as an inmate number on the messaging system”).  
 	The combination of Bennett and Hogan does not explicitly teach that the correctional facility communication provider is a selected correctional facility communication provider.
	However, Spiegel further teaches a selected correctional facility communication provider (Fig. 1, prime 130 among plurality of primes 130, 132, and 134).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spiegel with the teaching of Bennett ass modified by Hogan in order to provide competitive selections in terms of price and quality for inmate communications to external contacts.
	The combination does not explicitly teach that the check is a security check and to access is authorized to access.
However, Coutts teaches a security check to verify authorization to access (col. 10 lines 26-29, “The handler 40 then submits the monitor agent 50a to a security check (step 182) to ensure that the monitor agent 50a is authorized to access data in the service element monitor 48 in that ATM 16a”).  
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Coutts with the teaching of Bennett as modified by Spiegel and Hogan in order to make sure private and sensitive information is handled by a proper agent.

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643